internal_revenue_service number release date index number --------------------- ---------------------------------- ---------------------------- in re ------------------------------------------- department of the treasury washington dc person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b04 - plr-107951-03 date january legend husband wife foundation ----------------------------------------------------- -------------------------------------------------- ------------------------------------------------------------------------- ---------------------- ---------------------------- ----------------------------- ------------------------------------------------------------- ----------------------- --------------------------- ------------------ ---------------------- ------------------------ --------------- donors’ gallery museum collection date date date date period a dear ------------- this is in response to your date letter and other correspondence requesting a ruling concerning the federal estate_tax consequences of a proposed bequest you have requested the following rulings the value of the proposed bequest upon the death of the survivor of taxpayers to the museum or if the museum refuses to accept the contribution to the foundation of the taxpayer’s interest in the works_of_art comprising the collection subject_to the conditions of the agreement will be deductible from the taxpayer’s gross_estate under sec_2055 of the internal_revenue_code plr-107951-03 the amount of the deduction under sec_2055 for the proposed bequest upon the death of the survivor of the taxpayers to the museum or if the museum refuses to accept the contribution to the foundation of the taxpayer’s interest in the works_of_art comprising the collection will be equal to the full fair_market_value of the taxpayer’s interest in the works_of_art comprising the collection includible in the taxpayer’s gross_estate under sec_2031 and sec_2033 the facts submitted are as follows husband and wife the taxpayers have acquired a significant collection of the taxpayers entered into an agreement on date with foundation and the sec_1 a of the agreement provides that in the event the taxpayers elect in period art known as the collection most of the collection is currently displayed in the donors’ gallery which is a part of the taxpayers’ home located at the farm trustees of museum concerning the taxpayers’ donation of the collection either during the lifetime of either or both of them or upon the death of the survivor of them donation the agreement was later amended on date and date their sole discretion to make the donation the trustees of museum shall accept the collection on behalf of the museum and the trustees shall display and maintain the collection in accordance with the terms and conditions set forth herein immediately upon the occurrence of the donation title to the collection shall vest in the trustees for the benefit of museum and at all times thereafter the trustees shall be and remain solely responsible for the custody control management exhibition conservation of and curatorial services for the collection in accordance with the terms of this agreement trustees acknowledge and agree that nothing contained in this agreement shall be deemed to obligate the taxpayers to make the donation comprising the collection shall at all times be located housed and permanently displayed in perpetuity at either the museum or donors’ gallery the museum shall at all times utilize the donors’ gallery to its capacity for the exhibition of works_of_art from the collection or the exhibition of works_of_art by artists whose works comprise part of the collection which are either part of the museum’s collection or on loan to the museum or exhibited in connection with special temporary exhibitions at all times a minimum number of works_of_art from the entire collection shall be housed and permanently displayed in perpetuity at the museum the minimum number is defined as a number not less than the total number of gifts of works_of_art made by the taxpayers prior to the donation excluding works on paper in accordance with the provisions of the agreement if after utilizing the donors’ gallery to its capacity and adhering to the provisions of paragraph a i in the agreement with respect to the minimum number there remain works_of_art in the collection not on display the museum will use its best efforts to exhibit such works_of_art at the museum sec_2 a i provides that the intention of the parties is that each work_of_art sec_2 a ii provides that all works_of_art on paper comprising part of the plr-107951-03 collection shall at all times be located housed and or displayed at the donors’ gallery consistent with generally accepted conservation guidelines in effect from time to time such works_of_art on paper shall be subject_to temporary relocation to the museum for the sole purpose of exhibiting such works_of_art on paper at the museum or in connection with research sec_2 b provides that upon the donation the trustees of museum shall promptly cause all works_of_art in the collection to be included within the museum’s blanket insurance_policy which insures the museum’s entire collection from time to time the proceeds of any such insurance shall at the option of the trustees be used either for the restoration of the damaged work or the purchase of a replacement work_of_art by any of the artists whose works_of_art comprise the collection sec_2 c provides that the museum will provide all conservation and curatorial services for each work_of_art in the collection wherever located in the same manner as is provided for the museum’s permanent collection at the sole cost and expense of museum the conservation and curatorial services for the collection shall include but shall not be limited to all cleaning framing hanging handling restoration transportation and insurance in the event that any work_of_art in the collection requires restoration the museum shall select a restorer who is an expert in the school of art and or artist of the work involved whether or not that restorer is employed by museum the museum will be displayed in galleries which have been decorated equipped and maintained in a manner which in the professional judgment of the director or chief curator of museum will enhance the aesthetic appeal of the works in the collection will provide for the comfortable enjoyment of the collection by the public and will be comparable in quality and aesthetic appeal to the permanent collection currently displayed at the museum the museum will be solely responsible for all reasonable costs and expenses relating to the decoration equipping and maintenance of the galleries at the museum in which the collection is displayed which will include the responsibility for all lighting air conditioning and humidity controls cleaning installation security systems security seating and floor coverings in the galleries in addition the galleries in which the collection is displayed shall be in locations which are at all times during museum hours easily accessible to the public sec_2 e provides that the museum shall be responsible for all conservation and curatorial services for each work_of_art from the collection located at the donors’ gallery including all cleaning framing hanging handling restoration transportation and insurance and all costs and expenses related thereto the trustees shall select an administrator of the donor’s gallery who shall coordinate the respective duties and activities of the trustees and the board and act as liaison between them the trustees shall have the right to change the administrator from time to time in their sole discretion the administrator shall be responsible for the administration and operation of the sec_2 d provides that all of the works in the collection which are displayed at sec_2 g provides that the trustees of museum shall not at any time sell plr-107951-03 donors’ gallery and the taxpayers’ residence including but not limited to all lighting air conditioning and humidity controls cleaning other that the works_of_art in the collection security systems security seating and floor coverings and all of the expenses in connection with the foregoing including the salary of the administrator shall be borne by the foundation sec_2 f provides that each work_of_art in the collection as well as the entire collection wherever located will at all times be attributed clearly and visibly as part of the collection trade transfer or otherwise dispose_of or permit the sale trade transfer or other_disposition of all or any of the works_of_art in the collection in the event of any attempted sale trade transfer or disposition of any work_of_art in the collection in violation of the terms of this agreement the ownership of that work_of_art shall immediately and automatically vest in the foundation without any_action on the part of the foundation sec_2 h provides that subject_to the provisions of paragraph a hereof the trustees shall not at any time store loan or relocate or permit the storage lending or relocation of any of the works_of_art in the collection other than the relocation of works_of_art in the collection between the donors’ gallery and the museum except under special circumstances approved by the museum’s senior staff member s of period art such as a major retrospective or in order to enhance the reputation of a particular artist or artists in connection with an exhibition of the works of such artist or artists gallery at all times of sufficient quantity quality and variety so as to establish the high standards established by taxpayers accordingly in the event that the trustees remove any works_of_art which are part of the collection from the donors’ gallery for the purpose of exhibiting such works_of_art at the museum or for any reason permitted under the provisions of this agreement the trustees shall in place of the works_of_art so removed exhibit works_of_art which are not part of the collection provided that such works_of_art are by artists whose works_of_art are part of the collection sec_2 j provides that the museum will promote the use of donors’ gallery so as to make the public aware of the quality of the collection and the setting in which the collection is displayed all to the end that the collection shall become open and accessible to and stimulate the interest of the general_public sec_3 provides that prior to or simultaneously with the donation the taxpayers will contribute to the foundation the donors’ gallery the taxpayers’ residence and funds to generate an income stream which will in the opinion of the taxpayers be sufficient to operate the foundation operate and maintain the donors’ gallery and the taxpayers’ residence and otherwise comply with the foundation’s other obligations under this agreement sec_2 i provides that the trustees agree to display works_of_art at the donors’ section b provides that in the event that the foundation elects to terminate this plr-107951-03 section provides that in the event that museum defaults in its obligations the foundation shall have the option upon written notice to the trustees to terminate the agreement and or to exercise any other remedies available to them at law or in equity upon termination of the agreement the ownership of all of the works_of_art comprising the collection which have been given or donated to the trustees for the benefit of museum shall immediately revert to the foundation section a provides that the foundation shall operate the donors’ gallery for a minimum of ten years from the date of the donation at any time after the expiration of such ten year period the foundation shall have the right to terminate this agreement upon thirty days written notice to the trustees in the event that i the collection is on permanent display at the museum ii in the opinion of the foundation it is not economically feasible to continue to operate and maintain the donors’ gallery and the taxpayers’ residence or iii in the opinion of the foundation the continued operation of the donors’ gallery and the taxpayers’ residence is not consistent with the intent of the taxpayers agreement in accordance with the provisions set forth in paragraph a the trustees shall promptly cause any portion of the collection remaining at the donors’ gallery to be delivered to the museum which delivery shall be fully insured all at the cost and expense of the museum after termination of this agreement neither the trustees nor the museum shall have any claim to any assets of the foundation agreement in accordance with the provisions of paragraph a above or in the event that the foundation has not terminated this agreement and there is a material diminution of the gallery space at the donors’ gallery for other than a temporary period of time the trustees shall thereafter use their best efforts to locate house and display the entire collection at the museum in accordance with the provisions of paragraph a husband’s will husband bequeaths his interest in their residence and art gallery to his spouse if she survives him and if not to foundation sec_2 provides in part that if his spouse survives him husband will give all of his tangible_personal_property including his works_of_art comprising the collection to his spouse upon his death give the collection to museum subject_to the agreement as such agreement has been or may be amended from time to time to accept the collection husband will give the collection to foundation sec_2 a ii provides that if for any reason the trustees of museum decline sec_2 a i provides that if his spouse does not survive him husband will husband and wife executed identical wills on date under sec_2_1 of section c provides that in the event that the foundation terminates this plr-107951-03 the lesser_of his entire residuary_estate and dollar_figurea to foundation sec_3_2 a provides that if his spouse does not survive him husband will give husband and wife are still living museum and foundation have received determination letters from the service stating that they are qualifying tax-exempt organizations under sec_501 law and analysis sec_2001 imposes a tax on the taxable_estate of every decedent who is a sec_2055 provides that for purposes of the tax imposed by the sec_2033 includes in a decedent's gross_estate the value of all property to citizen or resident_of_the_united_states the extent of the interest therein of the decedent at the time of his death sec_2031 provides that the value of the gross_estate shall be determined by including the value at the time of death of all property real or personal tangible or intangible wherever situated sec_20_2031-1 of the estate_tax regulations provides generally that the value of every item of property includible in a decedent's gross_estate is its fair_market_value the fair_market_value is the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or to sell and both having reasonable knowledge of the relevant facts value of the taxable_estate is to be determined by deducting from the value of the gross_estate the amount of all bequests legacies devises or transfers to or for_the_use_of any corporation organized and operated exclusively for religious charitable scientific literary or educational_purposes including the encouragement of art no part of which inures to the benefit of any private stockholder or individual which is not disqualified for tax exemption under c by reason of attempting to influence legislation and which does not participate in or intervene in any political campaign on behalf of or in opposition to any candidate for public_office value of property included in the decedent's gross_estate and transferred by the decedent to certain charitable entities in general the amount allowable as an estate_tax charitable deduction under is the fair_market_value of the property passing to charity under certain scenarios this value may not be the same as the value determined for estate_tax inclusion purposes under see ahmanson foundation v united_states f 2d big_number 9th cir estate of schwan v commissioner 82_tcm_168 see also estate of disanto v commissioner 78_tcm_1220 applying these principles in the case of the estate_tax_marital_deduction deukmejian v commissioner 41_tcm_738 33_tc_223 aff’d per curiam 283_f2d_945 2nd cir sec_20_2055-1 provides that a deduction is allowed under a for the plr-107951-03 dealing with the effect of restrictions on marketability on the amount of the income_tax charitable_contribution_deduction in the present case under the terms of both husband’s and wife’s will the works_of_art comprising the collection will pass to the museum upon the death of the survivor of the taxpayers museum is an organization described in sec_501 if the museum does not accept the collection then the collection will pass to the foundation an organization described in sec_501 under the agreement museum may not sell any of the collection and may loan art in the collection under specially defined circumstances further under the agreement if museum defaults on its obligation the collection reverts to the foundation under no circumstances will the collection revert to the taxpayers or inure to the benefit of other private individuals accordingly based upon the facts submitted and the representations made we conclude that the value of the proposed bequest upon the death of the survivor of taxpayers to the museum or if the museum refuses to accept the contribution to the foundation of the taxpayer’s interest in the works_of_art comprising the collection subject_to the conditions of the agreement will be deductible from the taxpayer’s gross_estate under sec_2055 the amount of the deduction under sec_2055 for the proposed bequest upon the death of the survivor of the taxpayers to the museum or if the museum refuses to accept the contribution to the foundation of the taxpayer’s interest in the works_of_art comprising the collection will be equal to the full fair_market_value of the taxpayer’s interest in the works_of_art comprising the collection includible in the taxpayer’s gross_estate under sec_2031 and sec_2033 except as expressly provided herein no opinion is expressed or implied in accordance with the power_of_attorney on file with this office a copy of this this ruling is based on the facts and applicable law in effect on the date of this letter is being sent to the taxpayer and to the taxpayer’s other authorized representative concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed or implied concerning the donation of the donors’ gallery and taxpayers’ residence to the foundation letter if there is a change in material fact or law local or federal before the transactions considered in this ruling take effect the ruling will have no force or effect if the taxpayer is in doubt whether there has been a change in material fact or law a request for reconsideration of this ruling should be submitted to this office representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination the rulings contained in this letter are based upon information and this ruling is directed only to the taxpayer s requesting it sec_6110 plr-107951-03 provides that it may not be used or cited as precedent enclosure copy of letter for sec_6110 purposes sincerely yours _________________________ lorraine e gardner senior counsel office of the associate chief_counsel passthroughs and special industries
